DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because it does not contain a brief description of the several views of the drawing(s) as set forth in 37 CFR 1.74.
Appropriate correction is required.
Claim Objections
Claim 11 is objected to because of the following informalities:  the claim recites a ratio, but the values associated with the ratio are expressed as percentages.  The values should either be amended to reflect a ratio comparing two parameters (a:b or similar notation) or the values should be qualified with the text “expressed as a percentage.”  Appropriate correction is required.
	For the purpose of this examination, it is assumed that the recited values relate to the ratio expressed as a percentage.

International Search Report
Norman et al (US 2012/0227754), Rose et al (US 2013/0306087) and Kaljura et al (US 2013/0118513) were cited as “X” and/or “Y” references in the International Search Report for International Application PCT/EP2018/072015, to which the instant application claims priority.
Norman et al and Rose et al are used in the rejections herein.
Other Search Report
Nyffeler (US 2006/00021625), Snow et al (US 2014/0102465), Milford et al (US 5060675), Sanders et al (US 5161551) and Kaljura et al (US 2013/0118513) were cited as “X” and/or “Y” references in the Extended European Search Report for European Application 17187699.9, to which the instant application claims priority.
Nyffeler is used in the rejections herein.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-5, 7-9 and 12-15 are rejected under 35 U.S.C. 102(a)(1) and under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Nyffeler (US 2006/0021625) and Hampl, Jr. (US 5921249), which is incorporated by reference into Nyffeler.
Claims 1, 2 and 14: Nyffeler discloses a wrapping paper for a smoking article in the form of a paper tube comprising a paper base web (base paper) with an applied pattern of one or more regions of add-on material on the exterior or interior surface of the paper (reads on applied to the surface of the base paper) which alter the burn rate of the assembled smoking article ([0006]-[03007] and [0010]).  The base paper comprises a filler [0028] and a citrate burn additive in an amount of 0 to 2 dry weight percent, preferably approximately 0.6% (by dry weight percent of the paper assumed) [0028].  Nyffeler does not specifically disclose that the base paper comprises a fibrous material, but teaches that examples of paper wrappers for use in smoking articles are disclosed in U.S. 5921249, which is incorporated by reference in its entirety ([0029], [0037]).  U.S. Patent No. 5921249 to Hampl, Jr. teaches that wrapping papers and tipping papers used to construct smoking articles are typically made from flax or other cellulosic fibers and contain a filler (col 1, lines 22-25).  Hampl, Jr. forms the base paper from cellulosic fibers (col 5, lines 14-16 and 30-31; col 6, lines 4-5).
Nyffeler discloses that the base web has a porosity of 15 to 90 CORESTA units (CU), preferably 20 to 60 CU [0028].

Claim 3: The base web has a basis weight of 25 to 40 gsm, preferably approximately 25 to 26 gsm [0028].
Claim 4: The base web has a filler loading of 20 to 40 dry weight percent, more preferably approximately 25 to 35 dry weight percent [0028], which significantly overlays the claimed range or, at least, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a claimed amount of filler in the base web of Nyffeler with a reasonable expectation of obtaining a suitable smoking article wrapping paper.
Claim 5: Nyffeler discloses that the base web comprises fillers in some embodiments, including calcium carbonates [0029].  Hampl, Jr. discloses that the wrapping paper comprises any filler material, including calcium carbonate and titanium dioxide (col 5, line 3-6).  Absent convincing evidence of unexpected results commensurate in scope with the claims, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include claimed filler species in the base paper of Nyffeler with a reasonable expectation of obtaining a suitable smoking article wrapping paper.

Claim 8: The pattern of regions of add-on material is coated on the exterior or interior surface of the paper (reads on applied to the surface of the base paper) ([0008], [0010]).  
Claim 9: Although the burn suppressing regions of add-on material possess increased basis weight over the basis weight of the base web, they are preferably of substantially the same thickness as the base web ([0028]).  Therefore, the add-on regions are embedded in the matrix of the base paper or, at least, one of ordinary skill in the art would have found that the applied burn suppressing regions are embedded in a matrix of the base web so as to avoid increasing the thickness thereof.  
Claim 12: In some embodiments, the add-on material in the plurality of burn suppressing regions comprises alginate, pectin, carboxymethylcellulose (cellulose derivative) and/or polyvinyl alcohol [0021], and can comprise starch [0025] or, at least, including one or more claimed additive(s) would have been obvious to one of ordinary skill in the art.  The disclosed species are claimed additives that reduce the diffusion capacity of the base paper.
Claim 13: Nyffeler discloses that the pattern of burn-suppressing regions is in the form of uniformly spaced bands that can extend longitudinally along the tubular wrapper or in a pattern oriented circumferentially ([0008]-[0009], [0024]).  The bands read on the claimed stripes in either orientation.

Alternatively, Nyffeler discloses in a third embodiment that the tubular paper slidingly fits over the outside of a tobacco rod portion (charge of smokable material) of a conventional lit-end cigarette and provides the cigarette (a smoking article) with static burn rate attributes at the banded add-on regions and reduced ignition propensity levels [0034].
.
Claim 6 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Nyffeler and Hampl, Jr. as evidenced by Volgger (US 2013/0139838) and Mohring et al (US 2015/0090284).
The disclosure of Nyffeler and Hampl, Jr. is used as above.  Nyffeler and Hampl, Jr. do not disclose the diffusion capacity of the wrapping paper.  However, it is known in the art that typical cigarette papers preferably have a diffusion capacity from 0.5 cm/s to 3.0 cm/s (for evidence, see Volgger, [0011]) and that a cigarette paper having an air permeability of 50 CU has a typical diffusion capacity of, for example, 1.65 cm/s (see Mohring et al, [0018] for evidence).  Therefore it would have been obvious to one of ordinary skill in the art before the effective f9iling date of the claimed invention to obtain a claimed diffusion capacity in the wrapping paper of Nyffeler as a typical value for cigarettes.

s 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Nyffeler and Hampl, Jr. in view of Norman et al (US 2012/0227754) or Rose et al (US 2013/0306087).
Claim 10: The disclosure of Nyffeler and Hampl, Jr. is used as above.  Nyffeler and Hampl, Jr. do not disclose the diffusion capacity of the burn-suppressing regions of the wrapping paper.  However, Norman et al discloses a cigarette wrapper having a base sheet with a diffusion capacity of at least 1.7 cm/s and a banded region of an additive applied to the base sheet to obtain a diffusion capacity of no greater than about 0.2 cm/s.  Such wrapper offers desirable self-extinguishing properties as measured by the test method for self-extinction as set forth in ASTM designation: E 2187-02b ([0063], [0065], [0069]).  
Rose et al discloses a wrapping paper for a smoking article having an add-on material applied thereto in a plurality of longitudinally spaced apart banded regions, which have a diffusivity (diffusion capacity) of 0 to 0.2 cm/s to provide remarkably low ignition propensity (IP) and self-extinction (SE) values (Abs, [0009]-[0010], [0012]-[0013], [0031]-[0032]).  Rose et al teaches that low IP values are desirable because they correlate with a reduced the likelihood that that a smoldering smoking article, when inadvertently left unattended upon a substrate, will cause combustion in the substrate [0002].  A low SE value indicates a reduced tendency to self-extinguish between puffs during free burn conditions (away from any substrate) and require relighting ([0003]-[0005]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to obtain a claimed diffusion capacity in the 
Claim 11:  Using a diffusion capacity of base paper of 1.65 cm/s and of burn-suppression region(s) of 0.1 to 0.2 cm/s (as discussed above), a ratio of diffusion capacity of the burn-suppression region(s) to the base paper, expressed as a percentage, is from 0.1/1.65x100 = 6% to 0.2/1.65*100 = 12%, each of which lies in the claimed range.  It would have been obvious to one of ordinary skill in the art to obtain a claimed ratio of a ratio of diffusion capacity of the burn-suppression region(s) to the base paper, expressed as a percentage, in the claimed range with a reasonable expectation of obtaining a suitable wrapping paper for a smoking article.

Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Nyffeler and Hampl, Jr. in view of Sebastian et al (US 2011/0030709).
Claim 2: The disclosure of Nyffeler and Hampl, Jr. is used as above.  Nyffeler and Hampl, Jr. do not disclose many of the species of burning additives or fillers in the wrapping paper.  However, Sebastian et al teaches burn control additives included in base sheets for smoking article wrappers include citrate salts, acetate salts, phosphate salts, tartrate salts, nitrate salts, etc., usually in amounts that do not exceed 1 percent based on the dry weight of the wrapping material [0187].  Therefore, it would have been obvious to one of ordinary skill in the art to include any of the claimed salts in the wrapping paper of Nyffeler and Hampl, Jr. in view of Sebastian et al as commonly used burn additives with a reasonable expectation of obtaining a suitable wrapping paper for a smoking article.
.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 16/635269 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims recite the limitations of the instant claims, but in different combinations, and it would have been obvious to one of ordinary skill in the art to rearrange the limitations of the copending claims to obtain the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS R CORDRAY whose telephone number is (571)272-8244. The examiner can normally be reached Monday-Friday 8 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.